Title: From Louisa Catherine Johnson Adams to John Adams, 12 February 1823
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					Washington 12 Feby. 1823.
				
				Ere you can have arrived at Baltimore my beloved Children I address you in the hope that my Letter may find you immediately after your arrival at Boston in good spirits and safety and to thank you both for the many happy hours which you have caused your Mother to enjoy by your good conduct and affectionate attentions during your visit.Life is a scene so mixed so full of pleasure and pain that we can scarcely ever taste the one without partaking of the other and it is this mixture which encreases our enjoyments and induces us by softening the heart to sympathize in the afflictions of our fellow creatures. When the mind is religiously and virtuously inclined it meets with these little trials with fortitude and patience assured that the lessons thus received must prove beneficial by exciting gratitude for the many great mercies received and teaching us to look up to the Omnipotent God of Heaven for future blessings and for strength so to conduct ourselves as to enable us to offer up our prayers with purity and humility of heartThe feelings which you expressed in the lines addressed to me my Dear John are so amiable so correct and so well explained they produced tears sweet and consolatory and taught me the most delightful of all sentiments in this world that of Maternal pride and the purest Maternal affection—May that God to whom you appeal hearken to your prayer and take you both under his divine protection to him I recommend you both and join in the most ardent petition that he may continue to shower his blessings on you and to encourage your future exertions that you may reward your father for all his unbounded goodness to you and to me—Form yourselves my Children on this model and make rigid principle the test of your future conduct and be assured that in adversity as in prosperity you will find the reward which pre eminence in virtue always ensures—My heart is too full to write on light subjects I will therefore only say that I am as ever your doating Mother
				
					Louisa C. Adams—
				
				
					I have opened my Letter to make a suggestion my dear John which I pray you to attend to—As you will have some leisure this next Summer over look and devote sometime to those studies in which you acknowledge yourself deficient and you will add a pleasure and a comfort to the life of your Mother—
				
			